OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the substitute specification (clean copy) filed 25 March 2022, unless otherwise noted.
Further, any objection and/or rejection previously set forth in the Non-Final Office Action dated 03 December 2021 (hereinafter “Non-Final Office Action”) and not repeated herein is overcome and hereby withdrawn.

Response to Amendment
The Amendment filed 03 March 2022 has been entered. Claims 2 and 15 have been canceled; claims 1, 3-14, and 17-20 have been amended. As such, claims 1, 3-14, and 16-20 are pending, under consideration, and have been examined on the merits.
The amendments to the abstract have overcome the objections to the abstract previously set forth in the Non-Final Office Action. The aforesaid abstract objections have been withdrawn.
The amendments to the specification (disclosure) have overcome the specification objections previously set forth. The aforesaid specification objections have been withdrawn, and the Examiner thanks Applicant for making the suggested amendments.
The amendments to the claims have overcome the claim objections; the aforesaid claim objections have been withdrawn, and the Examiner thanks Applicant for making the suggested amendments. However, it is noted that new grounds of objection are set forth herein, necessitated by the amendments to the claims.
The amendments to the claims have overcome less than all of the rejections of the claims under 35 U.S.C. 112(b) previously set forth. Those 112(b) rejections that have been overcome have been withdrawn, and those not overcome have been maintained herein. Further, it is noted that new grounds of rejection under 112(b) are set forth herein, necessitated by the amendments to the claims. 
The amendments to the claims have overcome each and every rejection under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, respectively, previously set forth in the Non-Final Office Action. The aforesaid 102(a)(1) and 103 rejections have been withdrawn. However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims.

Duplicate Claims, Warning
Applicant is advised that should claims 1 or 11 be found allowable, the other claim of the two will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP 608.01(m). 
The aforesaid duplicate claims warning also applies to the following pairs of claims:
Claims 3 and 12
Claims 4 and 13
Claims 5 and 14
Claims 6 and 18
Claims 7 and 19
Claims 8 and 20

Claim Objections
Claims 1, 6, 8, 11, and 18 are objected to because of the following informalities:
In claim 1, ln. 12, the recitation of “wherein the outer layer (3) comprises” is objected to for improper grammar/inconsistency relative to the other/surrounding claim language; the following amendment is suggested in order to overcome the issue: “wherein the outer layers (3) comprise[[s]]” (see para. 25 of the Non-Final Office Action)
In claim 6, ln. 2, the recitation of “wherein the outer layer (3) of the upper layer board (1) and the lower layer board (2) comprise” is objected to for improper grammar/inconsistent claim language; the following amendment is suggested to overcome the issue: “wherein the outer layers (3) of the upper layer board (1) and the lower layer board (2) comprise”
In claim 8, ln. 2, the recitation of “of “wherein the outer layer (3) of the upper layer board (1) and the lower layer board (2) comprise” is objected to for improper grammar/inconsistent claim language; the following amendment is suggested to overcome the issue: “wherein the outer layers (3) of the upper layer board (1) and the lower layer board (2) comprise”
In claim 11, ln. 5, the recitation of “an intermediate layers (5)” is objected to for improper grammar; the following amendment is suggested in order to overcome the issue: “an intermediate layer[[s]] (5)”
In claim 11, ln. 10, the recitation of “wherein the outer layer (3) comprises” is objected to for improper grammar/inconsistency relative to the other/surrounding claim language; the following amendment is suggested in order to overcome the issue: “wherein the outer layers (3) comprise[[s]]” (see para. 25 of the Non-Final Office Action)
In claim 18, ln. 2, , the recitation of “of “wherein the outer layer (3) of the upper layer board (1) and the lower layer board (2) comprise” is objected to for improper grammar/inconsistent claim language; the following amendment is suggested to overcome the issue: “wherein the outer layers (3) of the upper layer board (1) and the lower layer board (2) comprise”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7 and 19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claims 7 and 19, the (respective) limitation(s) of the “the mass percentage of the metallocene polyethylene in the inner layers (4) ranges between approximately 10-15%, the calcium carbonate ranges between approximately 15-20%, and the remaining amount is high density polyethylene” (emphasis added), does not find adequate written description support in the specification. In particular, when referring to the embodiment of the inner layers [0013, 0046] which utilize calcium carbonate as a filler material (alongside HDPE and metallocene-PE) the respective ranges recited for the metallocene polyethylene and the calcium carbonate do not include “about” or “approximately”, and do not utilize a tilde (~) when separating the upper and lower bounds of said ranges. In contrast, when referring to the embodiment(s) of the inner layers which utilize glass fiber in place of calcium carbonate [0013, 0046], the use of the tilde does provide support for the claim amendment(s) which recite “approximately”. No further information regarding the approximated ranges (set forth above in the recited limitation) is provided/discussed/suggested in Applicant’s specification that would reasonably provide support for the limitation in the claims.
In order to overcome the issue, the Examiner suggests amending the limitation (of claims 7 and 19, respectively) as follows: “wherein the mass percentage of the metallocene polyethylene in the inner layers (4) ranges between
For examination on the merits, claims 7 and 19 are interpreted as-filed, i.e., where the ranges of the metallocene-PE and the calcium carbonate (in the embodiment where the inner layers (4) comprise metallocene-PE, calcium carbonate, and HDPE) are limited as approximations.
Appropriate action is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 8-10, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 5 and 14, the (respective) limitation(s) of “the two reinforcing ribs (61) being spaced apart by three contact areas (62)” is indefinite, as the structure implied by the limitation(s) is unclear; even further so when read in light of the specification, particularly in view of Figure 2 of the Drawings. Figure 2 clearly illustrates that within the supporting contact structure (i.e., where the lower layer board is recessed upward and fused to the upper layer board), two reinforcing ribs (61) are formed, of which are separated (i.e., separated apart from themselves) by one contact area (62). In other words, the supporting contact structure includes two reinforcing ribs (61) and three contact areas (62), where one contact area is located between the reinforcing ribs (61), and the other two contact areas (62), respectively, separate each reinforcing rib (61) from the adjacent edge of the upward-recessed lower layer board. In other words, the two reinforcing ribs (61) are not spaced apart by three contact areas (62) as claimed.
For examination on the merits, the Examiner is interpreting claims 5 and 14 in accordance with the structure illustrated in Figure 2 of the Drawings, where one contact area (62) is located between the two reinforcing ribs (61), and the other two contact areas (62) are located between the respective edges of the upward-recessed lower layer board and the respective adjacent reinforcing rib(s) (61). The Examiner suggests amending claims 5 and 14 to accurately describe the location of the contact areas. Applicant is respectfully directed to MPEP 2111, which states “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim”.
It is the Examiner’s position that the root of the indefiniteness issue stems from the claim language “spaced apart”, as the three contact areas are not located between the two reinforcing ribs such that the ribs are “spaced apart’ thereby (as claimed); rather, the supporting contact structure includes three contact areas spaced apart from one another, respectively, by the reinforcing ribs, each contact area defined by the fused inner layers (4) of the upper layer board (1) and the recessed-upward lower layer board (2). The Examiner suggests adopting the following language to appropriately define the supporting contact structure set forth in dependent claims 5 and 14 to clarify the issue. 
Regarding claim 8, the dependency thereof on claim 2, of which has been canceled by way of amendment, renders claim 8 indefinite. For examination on the merits, claim 8 is interpreted as being dependent upon claim 1. The Examiner suggests amending claim 8 to be dependent upon claim 1 in order to overcome the indefiniteness rejection.
Claim 9 is rejected for being dependent upon indefinite claim 8 (see rejection rationale for claim 8 above). 
Claim 10 is rejected for being dependent upon indefinite claim 8 (see rejection rationale for claim 8 above).
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara et al. (US 5,714,227; “Sugawara”) (prev. cited) in view of Sumi et al. (US 2011/0303355; “Sumi”) (prev. cited in pertinent prior art; newly relied upon). 
Regarding claims 1 and 11, Sugawara discloses a multilayer, hollow, blow-molded part which functions as, inter alia, a rear-board unit for a vehicle or an instrument panel for a vehicle [Abstract; col 1, 9-13; col 3, 14-18, 43-48; col 9, 53-63; Figures 1, 3, 8]. Given that neither of the claimed multilayer board, nor the claimed upper or lower layer boards thereof, are required to be planar or otherwise flat, the blow-molded part [Figure 3] reads on the claimed “board”. In order to illustrate and render clear the basis of the rejection, the Examiner has provided Figures 3 and 8 of Sugawara in a side-by-side view, shown below in Figure 1.

    PNG
    media_image1.png
    383
    674
    media_image1.png
    Greyscale

Figure 1. Multilayer blow-molded part of Sugawara.

As shown in Figure 1, the hollow part includes an upper portion (disposed toward denoted feature 15, i.e., the left side of the part) and a lower portion (disposed toward denoted features 13 and 14, i.e., the right side of the part), where each of the upper portion (reads on upper layer board (1)) and the lower portion (reads on lower layer board (2)) include three layers. Base layer 21 defines an inner layer; foamed layer 22 defines an intermediate layer; and surface layer 23 defines an outer layer [col 6, 10-17], wherein respectively base layers 21 of the upper portion and lower portion are integral with one another [Figures 5, 6, 9B, 10B; col 10, 10-12] (reads on fused) at sections where the lower portion is recessed upward and in contact with the upper portion (see Figure 1 above, right side, denotation(s) E). The upward recessed lower portion at denotation(s) E reads on the supporting contact structure.
Sugawara discloses that the base layer 21 is made from a polyolefin resin material that is, inter alia, high density polyethylene [col 5, 31-55; col 6, 18-25; col 11, 52-54; Table 1] (see MPEP 2131.02(II)); and may be blended with glass fibers or calcium carbonate as inorganic filler and/or to improve high-impact properties. 
Sugawara also discloses that the surface layer 23 is made from a polyolefin resin material that is, inter alia, polyethylene [col 6, 44-46] (see MPEP 2131.02(II)), of which includes high-density polyethylene given that its disclosure by Sugawara [cited above] (as sufficient for constituting a single layer embodiment of the blow-molded part) constitutes a reasonable disclosure of it being suitable for the aforesaid purpose/use (see MPEP 2144.07); and that the surface layer may also include various additives [col 6, 49-51].
Sugawara discloses that the foamed (intermediate) layer 22 may be formed from a polyolefin material such as, inter alia, a thermoplastic polyolefin elastomer (TPO), polyethylene (inclusive of low and high density polyethylene), polypropylene, or a blend/copolymer thereof (or with other polyolefin materials) [col 6, 60-67; col 7, 1-23; col 5, 31-38]. The foamed (intermediate) layer 22 exhibits a degree of softness [col 7, 10-38]; imparts sound insulation and damping to the blow-molded part [col 7, 5-7]; is generally manufactured to avoid an increase in stiffness/rigidity [col 7, 15-38]; and that the surface layers bestow the design, sense of quality, sense of feel, and sense of luxury to the part [col 6, 52-57]. 
Given that the claimed resilient material of the intermediate layers can have any degree of resilience (not specified by claims 1 or 11; not disclosed as having a particular degree of resilience); and given that the specification indicates that the resilient material of the intermediate layers may be a high density polyethylene (a polyolefin) mixed with fillers [0030-0032], the TPO and/or high density polyethylene of the intermediate layer of Sugawara reads on the resilient material (having any degree of resiliency), and/or the blend of the polyolefin(s) with an elastomer also reads on the resilient material. 
Though Sugawara recognizes polyethylene as suitable for use in the intermediate layer 22 and the surface layer 23, and recognizes that high density polyethylene is suitable for forming the base layer 21, Sugawara does not explicitly disclose said layers being formed from high density polyethylene.
Sumi teaches that high density polyethylene, including that which is filled with calcium carbonate, glass fiber, and/or a foaming agent (i.e., foamed), in amounts of up to 50 wt.%, is suitable for use (i.e., capable of being blow-molded) to form/in forming the external surfaces of blow-molded, three-dimensional, multilayer instrument panels for vehicles [Figs. 1-3, 8-9C; 0015, 0016, 0031-0033, 0048, 0066]. 
Sugawara and Sumi are directed to thermoplastic blow-molded instrument panels for vehicles which utilize high density polyethylene, including that which may be foamed and/or filled with calcium carbonate and glass fibers.
Given that Sugawara explicitly recognizes that polyethylene is suitable for use in forming intermediate foamed layer 22 and surface layer 23, and that high density polyethylene is suitable for use in blow-molding layers of the instrument panel including base layer 21, in view of the disclosure/teachings of Sumi above, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized high density polyethylene as the material which forms at least surface layer 23 of the blow-molded part of Sugawara (see MPEP 2144.07; 2144.06(II)), as the courts have held that the selection of a known material based on its suitability for its intended use is prima facie obvious. 
Per the aforesaid modification, in addition to base layer 21 being formed from high density polyethylene, surface layer 23 (and foamed intermediate layer 22) would have been formed from high density polyethylene. 
Additionally, in view of paragraphs 37 and 38 above (Sugawara recognizing foamed intermediate layer 22 exhibiting softness/decreased rigidity, sound insulation properties, and being foamed; the surface layer 23 conferring quality/sense of feel to the part, e.g., instrument panel), it also would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have either increased (or decreased) the hardness of the surface layers 23 (i.e., HDPE) or increased (or decreased) the softness of the foamed intermediate layers 22 (i.e., HDPE) or both, in order to have increased or decreased the sound insulation/damping capability of the part (associated with the foamed layers); and/or to have altered the sense of quality/feel/luxury of the part (associated with the surface layer(s)), based on desired levels for the aforesaid properties in the end-use application as an instrument panel, necessarily resulting in three outcomes – the surface layers 23 having a higher hardness than the foamed layers 22, the surface layers 23 having a lower hardness than the foamed layers 22, or the surface 23 and foamed 22 layers having an equal hardness (see MPEP 2143(I)(E) and (I)(G); 2144(IV); 2144.05(II)). It has been held prima facie obvious to choose from a finite number of predictable solutions, each having a reasonable expectation of success, the expectation being reasonable in the instant case given the recognition across both of Sugawara and Sumi of HDPE being a suitable material (as discussed above), as well as the recognition of the aforesaid desired properties being a result of the material utilized for the particular layers.
In view of the foregoing, the surface layers 23 of the part (e.g., panel) of Sugawara, as modified, would have been formed from high density polyethylene and would have exhibited a higher hardness than the intermediate foamed layers 22. As such, the part of Sugawara, as modified above, reads on all of the limitations of claims 1 and 11. 
Regarding claims 3 and 12, as shown above in Figure 1 (specifically the image on the left, that is, Figure 3 of Sugawara; see also Figures 4, 5, and 10B of Sugawara), the outer edge of the part is bent downward to define a rim- or lip-shape, specifically the upper portion (upper layer board) is bent downward and the lower portion (lower layer board) is bent downward, where the upper and lower portions in the downward bent rim or lip are joined at their respective inner layers, as claimed. In order to illustrate the basis of the rejection, the Examiner has provided an annotated version of Figure 3 of Sugawara, shown below in Figure 2. 

    PNG
    media_image2.png
    356
    320
    media_image2.png
    Greyscale

Figure 2. Annotated version of Figure 3 of Sugawara.

The portion of the blow-molded part described immediately above is shown in Figure 2 by the circular annotation (where it is noted that the general shape of the blow-molded part shown above is formed from the multilayer embodiment shown in Figure 8 of Sugawara and illustrated above in Figure 1 herein). The fusion of the respective inner layers of the upper portion and the lower portion at the circular annotation area reads on the claimed bottom and structural configuration thereof recited in claims 3 and 12. 
Regarding claims 4 and 13, as depicted above in Figures 1 and 2 herein and as discussed above in the rejection of claims 1 and 11, the upward-recessed lower portion at denotation(s) E reads on the claimed and disclosed supporting contact structure, of which also reads on the claimed “strip shape” and exhibits/defines at least one reinforcing rib [see also Figures 3-6 of Sugawara].
Regarding claims 5 and 14, in view of the interpretation set forth above in the rejection of claims 5 and 14 under 35 U.S.C. 112(b), that is, in accordance with the general structure depicted in Figure 2 (Applicant’s specification) of the two reinforcing ribs (61) and three contact areas (62), the instrumental panel of Sugawara, as modified above in the rejection of claims 1 and 11, and as depicted in Figures 3-6 of Sugawara, reads on the limitations of claims 5 and 14. The panel (e.g., Figure 4 of Sugawara) includes (at least) two reinforcing ribs and three contact areas defined by the base layers 21 of the lower and upper portions which are in contact with and fused to one another and thereby define the reinforcing ribs (i.e., one area between two adjacent ribs; one area on the side of one of said ribs; and one area on the corresponding other side of the other of said ribs). It is the Examiner’s position that the claimed supporting contact structure defined by claims 5 and 14 is clearly depicted in the aforecited Figures of Sugawara. 
Regarding claims 16 and 17, as set forth above in the rejection of claim 11, the intermediate (foamed) layers 22 of the upper and lower portions (i.e., upper layer board and lower layer board) of the blow-molded part of Sugawara, as modified, are formed from HDPE. 
Sugawara explicitly recites that the polyethylene suitable for use in blow-molding the layers of the part can be blended with additives including calcium carbonate and glass fiber [col 5, 31-35]; teaches (generally) that calcium carbonate can be utilized as a filler and glass fiber for improving impact-properties [col 6, 18-24]; and teaches (generally) that the additive can define up to 30 wt.% of the material which forms the layer(s) [col 6].
Sumi teaches that additives including calcium carbonate and glass fiber can be added to HDPE along with a foaming agent, in an amount of up to 50 wt.% total, for forming blow-molded, multilayer instrument panels for automobiles, among other applications [Figs. 1-3, 8-9C; 0015, 0016, 0031-0033, 0048, 0066].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included either calcium carbonate or glass fiber, as recognized by Sugawara and taught by Sumi, in the intermediate (foamed) layers 22 of the upper and lower portions of the part/panel of Sugawara, in an amount of up to 50 wt.% (such as 30 wt.%) relative to the HDPE, taught by Sumi, in order to offset the overall cost by utilizing calcium carbonate in place of HDPE (i.e., a “filler” material) (see MPEP 2144.07), and/or in order to increase the impact resistance of the intermediate layers 22 (and thus of the part/panel overall) in the case of utilizing glass fiber. 
Per the aforesaid modification, the intermediate layers 22 of the upper portion (upper layer board (1)) and the lower portion (lower layer board (2)), upon decomposition of the foaming agent [see Sugawara col 7, 43-50] would have comprised (i) up to 50 wt.% glass fiber, remainder HDPE; or (ii) up to 50 wt.% calcium carbonate, remainder HDPE. The (i) former reads on the limitations of claim 17 – the amount of glass fiber being up to 50 wt.% encompasses and therefore renders prima facie obvious the claimed range of 15-40 wt.% glass fiber relative to 60-85 wt.% polyethylene (the amount of HDPE of Sugawara, as modified, would therefore have been from 50 to less than 100 wt.%) (see MPEP 2144.05(I)). The (ii) latter reads on the limitations of claim 16 in a similar overlapping range manner (not repeated herein; see MPEP 2144.05(I)). 
As such, per the aforesaid modification, the part/panel of Sugawara reads on the limitations of claims 16 and 17. 

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara in view of Sumi as applied to claim 1 above, further in view of Uosaki et al. (US 2007/0100054; “Uosaki”) (prev. cited).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara in view of Sumi as applied to claim 11 above, further in view of Uosaki.
Regarding claims 6 and 18, as set forth above in the rejection of claims 1 and 11 (the panel of Sugawara, as modified), the surface layers 23 (outer layer) of the upper portion (upper layer board) and lower portion (lower layer board) are formed from HDPE, and the base layers 21 (inner layer) of the upper and lower portions are also formed from HDPE blended with calcium carbonate or glass fibers (see paragraphs 34, 35, 42-45).
Sugawara, as modified, is silent regarding the base layers 21 of the upper and lower portions including metallocene polyethylene blended with the HDPE and calcium carbonate or glass fiber. 
Uosaki teaches that to improve the moldability of HDPE in blow-molding applications, including extrusion blow-molding, up to 20 weight percent (lower limit 0.01 wt.%) of a metallocene-catalyzed polyethylene (based on 100 wt.% of the thermoplastic resin) may be added to the HDPE, specifically to improve the fluidity (melt viscosity) thereof, increase the molding rate for articles, and decrease surface tackiness, wherein the HDPE may also include fillers [Abstract; 0002, 0004, 0005, 0009, 0012, 0016, 0017, 0025, 0027-0029, 0034-0036, 0051, 0061, 0170, 0182-0184, 0187, 0192, 0205, 0206]. The blow-molded articles formed HDPE inclusive of the metallocene-catalyzed polyethylene include, inter alia, automobile parts [0212].
Sugawara (and Sumi) and Uosaki are (all) directed to blow-molded articles formed from HDPE which includes fillers, suitable for use as automobile parts/components. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have added metallocene polyethylene to the HDPE, as taught by Uosaki, in any/all of the surface layers 23, intermediate layers 22, and base layers 21 of the part/panel of Sugawara, in order to improve the fluidity of the HDPE for blow-molding applications, increase the molding rate of the panel (i.e., increased process efficiency), and/or decrease the surface tackiness exhibited by the part/panel.
Per the aforesaid modification, the base layers 21 of the upper and lower portions of the panel would have included metallocene polyethylene, thereby being defined by a mixture of (i) HDPE, calcium carbonate, and metallocene polyethylene, or (ii) a mixture of HDPE, glass fibers, and metallocene polyethylene, thereby reading on all of the limitations of claims 6 and 18.
Regarding claims 7 and 19, of which are dependent on claims 6 and 18, respectively, per the modification set forth above in the rejection of claims 6 and 18, the base layers 21 of the upper and lower portions of the part/panel would have included (1) HDPE, (2) metallocene polyethylene, and (3a) calcium carbonate or (3b) glass fibers. 
Per the teachings/motivation of Uosaki above, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have included the metallocene polyethylene in the HDPE in the blending amount taught by Uosaki (0.01 to 20 wt.%) and associated with the aforesaid beneficial results/properties.
As such, per the combined disclosure/teachings of Sugawara, Sumi, and Uosaki, through simple calculation, the base layers 21 of the upper and lower portions of the part/panel would have included (1) HDPE in an amount of 30 to 99.99 wt.% (such as 50 to 99.99 wt.%); (2) metallocene polyethylene in an amount of 0.01 to 20 wt.%; and (3a) calcium carbonate or (3b) glass fibers in an amount of 0 up to 50 wt.% (such as 30 wt.% max). The aforesaid weight amount of metallocene polyethylene encompasses and thereby renders prima facie obvious the claimed amount of approximately 10-15 wt.% (see MPEP 2144.05(I)). The amount of glass fiber or calcium carbonate encompasses and therefore renders prima facie obvious the respective claimed amounts of approximately 15-25 wt.% glass fiber and approximately 15-20 wt.% calcium carbonate (see MPEP 2144.05(I)). 
Regarding claims 8 and 20, the rejection of claims 1 and 11 above, further in view of the rationales set forth above in (i) the rejection of claims 16 and 17 (see paras. 50-55 herein), and (ii) the rejection of claims 6 and 18 (see paras. 58-62 herein), in totality, read on the limitations of claims 8 and 20 (rationales not repeated herein for sake of length of the Office Action). 
The surface layers 23 would have included HDPE; the intermediate foamed layers 22 would have included HDPE and calcium carbonate or glass fiber; and the base layers 21 would have included HDPE and metallocene polyethylene, thereby reading on the limitations of claims 8 and 20.
Regarding claims 9 and 10, of which are dependent on claim 8; the rejection of claims 1 and 8 above, further in view of the rationale set forth above in the rejection of claim 6 and the rationale set forth above in the rejection of claims 16 and 17, in totality, reads on the limitations of claims 9 and 10. The surface layers 23 would have been formed form HDPE; the intermediate layers 22 would have been formed from HDPE and calcium carbonate or glass fiber, the amount of calcium carbonate or glass fiber being from 0 to 50 wt.%, remainder HDPE (see MPEP 2144.05(I)); and the base layers 21 would have included HDPE and metallocene polyethylene, thereby reading on the limitations of claims 9 and 10.

Response to Arguments
Applicant’s arguments, see Remarks filed 03 March 2022, pp. 14-16, have been fully considered but have not been found persuasive and/or are moot in view of the previous grounds of rejection under 35 U.S.C. 102(a)(1) and 103 having been overcome by the claim amendments and withdrawn. It is noted that new grounds of rejection are set forth herein in view of the new combination of prior art references – Sugawara in view of Sumi – of which Applicant has not yet addressed. 
However, in an effort to facilitate compact and expedient prosecution of the instant application, Applicant’s arguments which are considered pertinent to the instantly pending grounds of rejection are addressed below.
On pp. 15 of the Remarks, Applicant asserts that the strength difference between the claimed outer layer formed from HDPE and the resilient material of the intermediate layer is not anticipated or suggested/taught by the prior art (Sugawara).
However, Sugawara explicitly recognizes that the intermediate layer exhibits a degree of softness (see citations in the grounds of rejection above), is manufactured to avoid stiffness/rigidity increases, and contributes to the sound insulation/damping properties of the part/panel. Further, the grounds of rejection are not based solely thereon, but rather, are based on the rationale that it would have been obvious to one of ordinary skill prior to the effective filing date of the instant invention to have modified the hardness (increased or decreased relative to one another, see paras. 37 and 44 above) of the layers, based on the combined teachings of the prior art, of which Applicant did not/has not addressed in their Remarks. As such, it is the Examiner’s position that Applicant has not considered the full scope of the grounds of rejection both previously and instantly set forth under 35 U.S.C. 103, nor has Applicant provided sufficient rebuttal evidence in support of nonobviousness (see MPEP 2145). 
For these reasons, Applicant’s arguments have not been found persuasive.

On pp. 15 of the Remarks, Applicant asserts that it would not have been obvious to use “different materials” in a three-layer board as described in the present application.
The Examiner respectfully disagrees, as Sugawara explicitly discloses/teaches examples where “different materials” are utilized amongst the three layers of the multilayer blow-molded part [e.g., Table 1 of Sugawara]. Further, in terms of each of the layers being formed HDPE as a base polyolefin material, Sugawara explicitly discloses the polyethylene is suitable for use in each of the base layers 21, intermediate foamed layers 22, and surface layers 23, including HDPE explicitly for base layers 21 and, in view of the teachings of Sumi, HDPE for the intermediate foamed 22 and surface layers 23. 
For these reasons, Applicant’s argument has not been found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782